Citation Nr: 0124614	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  01-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel








INTRODUCTION

The veteran served on active military duty from November 1950 
to November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issue of entitlement to service connection for residuals of a 
right foot injury.


FINDING OF FACT

The veteran's right foot disability is not related to service 
or any incident therein.


CONCLUSION OF LAW

Residuals of a right foot injury were not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In the present case, the RO has not has the opportunity to 
review the veteran's claim in conjunction with the VCAA and 
implementing regulations.  However, the veteran has been 
effectively informed of the requirements to substantiate his 
claim in the statement of the case.  Also, it appears that 
all relevant records which are available are on file.  The RO 
has obtained the private and VA treatment records as 
identified by the veteran.  

The complete service medical records have not been furnished 
by the appropriate service department and were apparently 
destroyed during a fire at the National Personnel Records 
Center (NPRC) in July 1973.  The RO has been unsuccessful in 
its attempt to reconstruct the service medical records from 
alternate sources, to include the Hospital Admission Cards 
for the Surgeon General, Department of the Army.  The Board 
is satisfied that any further development of this area will 
not result in additional relevant records. The record also 
shows that the veteran was given a VA examination in 
conjunction with his claim.  Accordingly, the Board concludes 
that the requirements of VCAA and the implementing 
regulations have been met and the appellant is not prejudiced 
by the decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The available service medical records consist of the 
separation examination, which clinically evaluated the feet 
as normal.  

Of record are VA and private medical records showing 
treatment for various disorders from 1969 to 2000.  The first 
reference to a right foot disorder was in July 1991 at which 
time the veteran was hospitalized at a private facility for 
right foot complaints.  The clinical history reflected that 
the veteran had been experiencing increasing discomfort of 
both feet for at least one year.  The symptoms were not 
relieved by conservative means.  During his hospitalization 
he underwent surgery on both feet.  The final diagnoses 
exostosis with associated skin keratosis of the distal left 
third digit, a flexibly contracted (hammertoe of the left 
third digit) neuroma of the right third interspace, and a 
hypertrophy of the right third metatarsal head with 
associated plantar skin keratosis.  A July 1991 private 
pathology report reflected a diagnosis of traumatic neuroma 
of the right foot.  

A VA general examination included a diagnosis of right foot 
pain.  A VA examination was conducted in February 1999.  At 
that time the veteran reported that while on active duty he 
dropped a ladder on one of his feet.  He was unable to recall 
which one.  He was hospitalized for two or three days.  He 
reported that he had surgery in 1991.  An examination of the 
right foot showed pain, tenderness, and instability.  X-rays 
were reported as normal.  The examiner diagnosed 
post-operative correction of hammer toe of the right third 
toe with remaining tender plantar callous.  Subsequently, the 
veteran received treatment at a VA facility for several 
problems, including complaints regarding the right foot.

In a May 2000 statement the veteran indicated that he injured 
his right foot during service when a steel ladder fell on his 
foot.  He was hospitalized for about four days.  He was then 
placed on limited duty until his foot healed.  He had been 
treated on numerous occasions and had experienced problem 
with his right foot up to the present.

In a November 2000 statement, the veteran's mother indicated 
that when the veteran was home on leave, He was using 
crutches.  The veteran told her that a ladder fell on his 
right foot in or around May 1951.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303.

The Board recognizes the particular importance of supplying 
reasons and bases for a decision when an appellant's medical 
records have been lost.   In O'Hare v. Derwinski, 1 Vet. App. 
365 (1991), the Court explained that "where service medical 
records are presumed destroyed...the Board's obligation to 
explain the findings and conclusions...is heightened."

To summarize, while a layperson is qualified to describe an 
injury which occurred in service and the associated symptom, 
a layperson is not competent, in the absence of evidence 
demonstrating that he has medical training or expertise, to 
render medical findings or opinions.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

As indicated by the veteran and his mother, the veteran did 
sustain an injury to the right foot during service.  However, 
this fact in and of itself, is insufficient to establish a 
basis warranting a grant of service connection.  The evidence 
must also show the current right foot disorder is related to 
the inservice injury.  

In this regard, the service separation examination showed no 
abnormality involving the right foot.  The first postservice 
evidence of a right foot disability was in July 1991, more 
than 37 years following service.  There is no medical 
evidence of record, which demonstrates a relationship between 
the current right foot disorder and his military service, 
including the right foot injury.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to service connection for residuals of a right 
foot injury is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

